Citation Nr: 1012587	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  04-28 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits.  


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel








INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.  
He died in June 2007. The appellant claims to be his 
surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied the 
above claim. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

In March 2010, evidence was associated with the Veteran's 
claims file indicating that a claim for entitlement to 
dependency and indemnity compensation (DIC) benefits was on 
appeal.  Specifically, the Board received mail from the 
appellant, including copies of an August 2007 RO letter, a 
July 2008 notice of disagreement, an August 2008 Statement 
of the Case (SOC), and a November 2008 substantive appeal.  
A Social Security Death Index search confirmed that the 
Veteran passed away in June 2007.  Significantly, however, a 
copy of the appellant's claim, a copy of any notice the 
appellant has received from the RO regarding her claim, a 
copy of the August 2007 rating decision, a full copy of the 
August 2008 SOC, and a copy of the Veteran's death 
certificate are not of record.  A complete copy of all of 
these records must be associated with the claims file before 
the Board renders a decision in this case.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A; 38 C.F.R. §§ 3.102, 3.159.  
Additionally, if the Veteran's death certificate indicates 
that he was an in-patient at a hospital at the time of his 
death, a copy of any records from such treatment should also 
be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall associate copies of 
the following documents with the claims 
file: 1) the appellant's claim, 2) any 
notice the appellant has received from the 
RO regarding her claim for DIC benefits, 
3) the August 2007 rating decision that 
denied entitlement to DIC benefits, and 4) 
the August 2008 SOC.  

2.  The RO/AMC shall make arrangements to 
obtain a copy of the Veteran's death 
certificate.

3.  If the Veteran's death certificate 
indicates that he was an in-patient at a 
hospital at the time of his death in June 
2007, the RO/AMC shall make arrangements 
to obtain a complete copy of any such 
treatment records.  

4.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claim adjudication.

5.  Finally, readjudicate the appellant's 
claim on appeal.  If the claim remains 
denied, provide the appellant with a 
supplemental statement of the case and 
allow an appropriate time for response.  
The case should then be returned to the 
Board for further appellate consideration, 
if otherwise in order.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


